 



EXHIBIT 10.14

     
(NRG LOGO) [c92903c9290300.gif]
  NRG ENERGY, INC. LONG-TERM INCENTIVE PLAN
     DEFERRED STOCK UNIT AGREEMENT
     FOR OFFICERS & KEY MANAGEMENT

«NAME»
«ADDRESS»
«ADDRESS»

You are receiving this Deferred Stock Unit Agreement (this “Agreement”) because
you have previously elected to defer your receipt of stock compensation for your
service as a director of NRG Energy, Inc. (the “Company”). This award is made
under the Company’s Long-Term Incentive Compensation Plan and constitutes the
Grant Agreement pursuant to Sections 8 and 10 of the Plan. If there is any
inconsistency between the terms of this Agreement and the terms of the Plan, the
Plan’s terms shall completely supersede and replace the conflicting terms of
this Agreement. Capitalized terms used but not defined in this Agreement shall
have the meaning assigned to them in the Plan. You are sometimes referred to as
the “Participant” in this Agreement.



1.   Grant of DSU.       You are hereby granted DSUs as follows:

     
     Date of Grant:
  [Date of Grant]
 
   
     Vesting Commencement Date:
  Your DSU is vested in full on the Date of Grant
 
   
     Total Number of DSUs:
  [Insert]



2.   Distribution of DSUs.       Subject to Section 7 of this Agreement, your
DSUs will be converted to Common Stock as set forth in Section 3 hereof and
distributed to you in accordance with the deferral form (the “Election Form”)
you have already completed and provided to the Company.   3.   Conversion of DSU
and Issuance of Shares       Upon the time of distribution of the Award, one
share of Common Stock shall be issued for each DSU that is required to be
distributed, subject to the terms and conditions of this Agreement and the Plan.



4.   Transfer of DSUs       Unless otherwise permitted by the Committee or
Section 14 of the Plan, the DSUs may not be sold, transferred, pledged, assigned
or otherwise alienated or hypothecated, other than pursuant to a will or the
laws of descent and distribution. Any attempted disposition in violation of this
Section 4 and Section 14 of the Plan shall be void.   5.   Status of Participant
      The Participant shall not be, or have rights as, a stockholder of the
Company with respect to any of the shares of Common Stock subject to the Award
unless such shares have been

- 1 -



--------------------------------------------------------------------------------



 



    delivered to him or her pursuant to Section 3 hereof. The Company shall not
be required to issue or transfer any certificates for shares of Common Stock
pursuant to this Agreement until all applicable requirements of law have been
complied with and such shares have been duly listed on any securities exchange
on which the Common Stock may then be listed.   6.   No Effect on Capital
Structure       The Award shall not affect the right of the Company or any
Subsidiary to reclassify, recapitalize or otherwise change its capital or debt
structure or to merge, consolidate, convey any or all of its assets, dissolve,
liquidate, windup, or otherwise reorganize.   7.   Termination of Service      
If your service as a director of the Company is terminated for any reason other
than for Cause, the DSU shall be converted to Common Stock and distributed to
you as set forth in your Election Form. If your service as a director of the
Company is terminated for Cause, you will forfeit any DSUs not previously
converted to Common Stock and delivered to you pursuant to Section 2 hereof, and
you will not be entitled to any Common Stock underlying the DSU.



8.   Committee Authority       Any question concerning the interpretation of
this Agreement, any adjustments required to be made under the Plan, and any
controversy that may arise under the Plan or the Grant Agreement shall be
determined by the Committee in its sole discretion. Any decisions by the
Committee regarding the Plan or this Agreement shall be final and binding.  
9.   Plan Controls       The terms of this Agreement are governed by the terms
of the Plan, as it exists on the date of the grant and as the Plan is amended
from time to time. In the event of any conflict between the provisions of this
Agreement and the provisions of the Plan, the terms of the Plan shall control.  
10.   Limitation on Rights; No Right to Future Grants; Extraordinary Item.      
By entering into this Agreement and accepting the Award, the Participant
acknowledges that: (a) the Plan is discretionary and may be modified, suspended
or terminated by the Company at any time as provided in the Plan, provided that,
except as provided in Section 17 of the Plan, no amendment to this Agreement
shall adversely affect in a material manner the Participant’s rights under this
Agreement without his or her written consent; (b) the grant of the Award is a
one-time benefit and does not create any contractual or other right to receive
future grants of awards or benefits in lieu of awards; (c) all determinations
with respect to any such future grants, including, but not limited to, the times
when awards will be granted, the number of shares subject to each award, the
award price, if any, and the time or times when each award will be settled, will
be at the sole discretion of the Committee; (d) participation in the Plan is
voluntary; (e) neither the Plan, the Award nor the issuance of the shares
underlying the Award confers upon the Participant any right to continue in the
service of (or any other relationship with) the Company or any Subsidiary; and
(f) this Agreement creates

- 2 -



--------------------------------------------------------------------------------



 



    an unfunded, unsecured contractual obligation on the part of the Company to
make any payments of Common Stock due under the DSUs referenced in this
Agreement.



11.   General Provisions



  (a)   Notice         Whenever any notice is required or permitted hereunder,
such notice must be in writing and delivered in person or by mail (to the
address set forth below if notice is being delivered to the Company) or
electronically. Any notice delivered in person or by mail shall be deemed to be
delivered on the date on which it is personally delivered, or, whether actually
received or not, on the third business day after it is deposited in the United
States mail, certified or registered, postage prepaid, addressed to the person
who is to receive it at the address set forth in this Agreement. Notices
delivered to the Participant in person or by mail shall be addressed to the
address for the Participant in the records of the Company. Notices delivered to
the Company in person or by mail shall be addressed as follows:

     
Company:
  NRG Energy, Inc.

  Attn: Vice President, Human Resources

  211 Carnegie Center

  Princeton, NJ 08540



      The Company or the Participant may change, by written notice to the other,
the address previously specified for receiving notices.     (b)   No Waiver    
    No waiver of any provision of this Agreement will be valid unless in writing
and signed by the person against whom such waiver is sought to be enforced, nor
will failure to enforce any right under this Agreement constitute a continuing
waiver of the same or a waiver of any other right hereunder.     (c)  
Undertaking         The Participant hereby agrees to take whatever additional
action and execute whatever additional documents the Company may deem necessary
or advisable in order to carry out or effect one or more of the obligations or
restrictions imposed on either the Participant or the Award pursuant to the
express provisions of this Agreement.     (d)   Entire Contract         This
Agreement and the Plan constitute the entire contract between the parties hereto
with regard to the subject matter hereof. This Agreement is made pursuant to the
provisions of the Plan and will in all respects be construed in conformity with
the express terms and provisions of the Plan.

- 3 -



--------------------------------------------------------------------------------



 



  (e)   Successors and Assigns         The provisions of this Agreement shall
inure to the benefit of, and be binding on, the Company and its successors and
assigns and Participant and Participant’s legal representatives, heirs,
legatees, distributees, assigns and transferees by operation of law.     (f)  
Securities Law Compliance         The Company currently has an effective
registration statement on file with the Securities and Exchange Commission with
respect to the shares of Common Stock subject to the Award. The Company intends
to maintain this registration but has no obligation to the Participant to do so.
If the registration ceases to be effective, the Participant will not be able to
transfer or sell shares of Common Stock issued pursuant to the Award unless
exemptions from registration under applicable securities laws are available.
Such exemptions from registration are very limited and might be unavailable.
Participant agrees that any resale of the shares of Common Stock issued pursuant
to the Award shall comply in all respects with the requirements of all
applicable securities laws, rules and regulations (including, without
limitation, the provisions of the Securities Act of 1933, the Securities
Exchange Act of 1934 and the respective rules and regulations promulgated
thereunder) and any other law, rule or regulation applicable thereto, as such
laws, rules, and regulations may be amended from time to time. The Company shall
not be obligated to either issue shares of Common Stock or permit the resale of
any such shares if such issuance or resale would violate any such requirements.
    (g)   Tax Effect of Deferral         The Company makes no representations or
warranties as to your personal income tax situation, and how the DSUs will be
treated for federal income tax purposes. You are responsible for consulting your
own tax advisor with respect to the tax effects of this Agreement and your prior
deferral election.     (h)   Governing Law         Except as may otherwise be
provided in the Plan, the provisions of this Agreement shall be governed by the
laws of the state of Delaware, without giving effect to principles of conflicts
of law.

- 4 -